Title: From George Washington to Major General William Heath, 3 August 1779
From: Washington, George
To: Heath, William


        
          Dr Sir,
          Head Quarters West Point August 3d 1779
        
        I received your favor of this morning accompanied by a Deserter.
        You will be pleased agreeable to a General order Issued a long time since to have the deserters you mention tried by their own Brigade Courts Martial—This mode was adopted to expedite business, & the Brigadier enpowered except in capital cases or where Officers are concerned & the sentences extend to Cashierment to approve or disapprove them. I am Dr Sir Yr Most Obet, servant
        
          Go: Washington
        
      